PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/324,580
Filing Date: 7 Jul 2014
Appellant(s): Summers et al.



__________________
Kirk A. Sigmon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Nancke-Krogh (US 2012/0054640 A1), and further in view of Momchilov (US 2012/0092277 A1).


With respect to claim 1, Sankararaman discloses: a method comprising:
the application being executable in one of a local mode (e.g., application is in the physical desktop environment in Sankararaman, ¶0048) and a remote mode (e.g., the application is on the virtual desktop environment and I/O via remote display protocols in Sankararaman, ¶0031),

the remote mode configured to execute the application in another desktop (i.e., virtual desktop environment executes the application and displays the application via remote display protocols for a physical desktop environment in Sankararaman, ¶0031, ¶0065) and redirect output from the application to the client device (i.e., when in a virtual desktop environment redirect display to remote display protocols in Sankararaman, ¶0031);
initiating, by the peer device, the application in the remote mode by transfer of execution of the application within the general desktop environment of the peer device to another desktop environment of the peer device (i.e., transfer an application running in physical desktop environment to a virtual desktop environment in Sankararaman, ¶0058-0061) in response to the request (i.e., user authorizes transfer from physical to virtual desktop environment in Sankararaman, ¶0060),
wherein the another desktop environment is segregated from other desktops of the peer device (i.e., physical and virtual desktop environments are distinct in Sankararaman, fig. 1, ¶0022).


Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses:

initiating, by the peer device, transfer of execution of the application (i.e., remote user requests to interact with hosted application in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-Krogh to improve upon those of Sankararaman in order to improving collaboration by allowing interaction with a host application at a remote device.

Sankararaman discloses virtual desktop environment directs output through remote display protocols (¶0031).  Sankararaman and Nancke-Krogh do(es) not explicitly disclose the following.  Momchilov, in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server (¶0013) discloses:
providing, by the peer device, the client device with remote access to the requested application hosted on the peer device via the another desktop by redirecting input (i.e., remote device sends touch input to the hosted application; server detects function call and replaces with an alternate function to convert the received input to a native format destined for the hosted application in Momchilov, fig. 8, ¶0112) and output of the application to the client device instead of the peer device. (i.e., closing a window calls an 
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.

With respect to claim 4, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses: the method of claim 1, further comprising: receiving, from the client device, a second request for a list of one or more applications currently executing on the peer device; and generating the list of the one or more applications currently executing on the peer device, wherein the list comprises the application, and wherein receiving the request is in response to a user selection of the application from the list (i.e., displaying a list of the applications running on the host computer and selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-Krogh to improve upon those of Sankararaman in order to improving collaboration by allowing interaction with a host application at a remote device.


Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.

With respect to claim 7, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses: the method of claim 1, wherein the application is currently executing on the peer device when the request is received (i.e., displaying a list of the applications running on the host computer and selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-

With respect to claim 8, Sankararaman discloses virtual desktop environment directs output through remote display protocols (¶0031).  Sankararaman and Nancke-Krogh do(es) not explicitly disclose the following.  Momchilov, in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server (¶0013) discloses: the method of claim 1, wherein redirecting input and output of the application to the client device instead of the peer device comprises hooking into input and output interfaces associated with the application such that output of the application is redirected to the client device and input from the client device is transmitted to the application (i.e., closing a window calls an API which can be intercepted and replaced with an alternate function to transmit application output such as closing a window to the client device, application API DLLs may be intercepted or hooked to modify or redirect input or output in Momchilov, ¶0120, ¶0125).
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.

With respect to claim 9, Sankararaman discloses: the method of claim 1, further comprising: determining that remote (e.g., virtual desktop) access to the application is terminated (i.e., determine termination of remote access as taught by user confirms end execution on virtual desktop environment in Sankararaman, ¶0067); and
.


Claims 2, 5, 10, 11, 13, 15, 16, 18, 19, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Nancke-Krogh (US 2012/0054640 A1) and Momchilov (US 2012/0092277 A1), and further in view of Eskin (US 2008/0040272 A1).

With respect to claim 2, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts.  Eskin, in order to improve the availability of applications available for remote devices (¶0043) discloses: the method of claim 1, wherein the request comprises a broadcast message on a local area network shared by the peer device and the client device (i.e., broadcasting information corresponding to available applications on a local area network in Eskin, ¶0043, ¶0123).
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 5, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop 
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 10, Sankararaman discloses: a method comprising:
the general desktop environment configured to enable the first instance to receive, via an input device of the selected peer device, user input (i.e., user runs application locally on the physical desktop in Sankararaman, ¶0048) from a user associated with a user account (i.e., user has corresponding credentials to login to the service in Sankararaman, ¶0065) and provide output, via an output device of the selected peer device, to the user (i.e., display of information to the user on the physical desktop environment in Sankararaman, ¶0061) associated with the user account (i.e., user has corresponding credentials to login to the service in Sankararaman, ¶0065); and
automatically initiating, responsive to the user input selecting the first instance of the first application executing in the general desktop environment (i.e., responsive to user input, transferring application from physical desktop environment to virtual desktop environment in Sankararaman, ¶0059), remote access to the first instance of the first 
Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses:
receiving, by the client device, the list of the one or more applications hosted  in the general desktop environment of the selected peer device, wherein the list of the one or more applications hosted in the general desktop environment of the selected peer device includes a first instance of a first application executing in the general desktop environment (i.e., displaying a list of the applications running on the host computer and selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055);
receiving, by the client device, user input selecting the first instance of the first application from the list of the one or more applications (i.e., displaying a list of the applications running on the host computer and selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-Krogh to improve upon those of Sankararaman in order to improving collaboration by allowing interaction with a host application at a remote device.


the background desktop environment configured to enable the client device to redirect input (i.e., remote device sends touch input to the hosted application; server detects function call and replaces with an alternate function to convert the received input to a native format destined for the hosted application in Momchilov, fig. 8, ¶0112)
and output of the first instance to a first peer device instead of the client device (i.e., closing a window calls an API which can be intercepted and replaced with an alternate function to transmit application output such as closing a window to the client device in Momchilov, ¶0120).
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.

Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts. Eskin, in order to improve the availability of applications available for remote devices (¶0043), discloses:

receiving, by the client device and based on verification of the user credential (i.e., notify, after authentication, the service application that a message has arrived for the application in Eskin, ¶0110), a response from one or more peer devices indicating that remote access is available (i.e., guaranteeing message delivery, and broadcasting indication of available services/applications between devices in Eskin, ¶0051, ¶0053);
sending, by the client device and to a selected peer device of the one or more peer devices, a request for a list of one or more applications hosted in a general desktop environment of the selected peer device (i.e., a registry request message indicating a request for services information in Eskin, ¶0111).
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 11, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts.  Eskin, in order to improve the availability of applications available for remote devices (¶0043) discloses: the method of claim 10, wherein the discovery request is broadcast on a network shared by 
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 13, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses: the method of claim 10, further comprising: presenting, on a user interface of the client device, the list of the one or more applications, wherein the list of the one or more applications includes the first instance of the first application and one or more applications that are currently executing in the general desktop environment (i.e., displaying a list of the applications running on the host computer and selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-Krogh to improve upon those of Sankararaman in order to improving collaboration by allowing interaction with a host application at a remote device.

With respect to claim 15, Sankararaman discloses: a method comprising:

the general desktop environment configured to enable the first instance to receive, via an input device of the peer device, user input from a user associated with the user account (i.e., user runs application locally on the physical desktop in Sankararaman, ¶0048) and provide output, via an output device of the peer device, to the user associated with the user account (i.e., display of information to the user on the physical desktop environment in Sankararaman, ¶0061); and
automatically executing, by the peer device and based on validating the credentials, the first instance of the first application in a remote mode by transferring the first instance of the first application from the general desktop environment to a background desktop environment (i.e., validating the credentials of the user in order to transfer application from a physical desktop environment to the virtual desktop environment in Sankararaman, ¶0065) segregated from the general desktop environment (i.e., physical and virtual desktop environments are distinct in Sankararaman, fig. 1, ¶0022).
Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman do(es) not explicitly disclose the following.  Nancke-Krogh, in order to improving collaboration by allowing interaction with a host application at a remote device (¶0005) discloses:
sending, by the peer device and to the client device, a list of one or more applications hosted in the general desktop environment of the peer device, wherein the list comprises an indication of the first instance of the first application executing in the general desktop 
; receiving, by the peer device and from the client device, a selection, from the list of the one or more applications, of the first instance of the first application executing in the general desktop environment (i.e., selecting an application to transfer for remote interaction in Nancke-Krogh, ¶0055).
Based on Sankararaman in view of Nancke-Krogh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nancke-Krogh to improve upon those of Sankararaman in order to improving collaboration by allowing interaction with a host application at a remote device.

Sankararaman discloses virtual desktop environment directs output through remote display protocols (¶0031).  Sankararaman and Nancke-Krogh do(es) not explicitly disclose the following.  Momchilov, in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server (¶0013) discloses: wherein, when in the remote mode, the peer device is configured to redirect input (i.e., remote device sends touch input to the hosted application; server detects function call and replaces with an alternate function to convert the received input to a native format destined for the hosted application in Momchilov, fig. 8, ¶0112) and output of the first instance to the client device instead of the peer device (i.e., closing a window calls an API which can be intercepted and replaced with an alternate function to transmit application output such as closing a window to the client device in Momchilov, ¶0120).
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to 

Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts.  Eskin, in order to improve the availability of applications available for remote devices (¶0043) discloses: 
receiving, by a peer device, a discovery request from a client device seeking available remote peers (i.e., periodically broadcasting pings to discover and be aware of other devices and services offered in Eskin, ¶0083);
receiving, by the peer device from the client device, credentials associated with the user account (i.e., digitally signing and authenticating messages in Eskin, ¶0110);
validating the credentials associated with the user account (i.e., authenticating user credentials such as signatures of messages in Eskin, ¶0110).
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 16, Sankararaman discloses: the method of claim 15, wherein transferring the first instance of the first application from the general desktop environment to the background desktop environment comprises: executing the first instance of the first application in the background desktop environment of the peer device (i.e., virtual desktop environment executes the application and 

With respect to claim 18, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts.  Eskin, in order to improve the availability of applications available for remote devices (¶0043) discloses: the method of claim 15, wherein the discovery request comprises a broadcast message on a network shared by the peer device and the client device (i.e., periodically broadcasting pings to discover and be aware of other devices and services offered in Eskin, ¶0083).
Based on Sankararaman in view of Nancke-Krogh and Momchilov, and further in view of Eskin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eskin to improve upon those of Sankararaman in order to improve the availability of applications available for remote devices.

With respect to claim 19, Sankararaman discloses user requests transfer of an application from a physical desktop environment to a virtual desktop environment (¶0060).  Sankararaman and Nancke-Krogh and Momchilov do(es) not explicitly disclose broadcasting messages with corresponding user accounts.  Eskin, in order to improve the availability of applications available for remote devices (¶0043) discloses: the method of claim 15, further comprising generating the list of the one or more applications based on the first instance of the first application and a second listing of applications executing in the general desktop environment of the peer device (i.e., registry holds information corresponding to a plurality/list of services/applications received from wireless devices communicating with the server device in Eskin, ¶0096).


With respect to claim 21, Sankararaman discloses virtual desktop environment directs output through remote display protocols (¶0031).  Sankararaman and Nancke-Krogh do(es) not explicitly disclose the following.  Momchilov, in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server (¶0013) discloses: the method of claim 16, wherein transferring the first instance of the first application from the general desktop environment to the background desktop environment further comprises: hooking into input and output interfaces associated with the first instance of the first application such that output of the first instance of the first application is redirected to the client device and input from the client device is transmitted to the first instance of the first application (i.e., closing a window calls an API which can be intercepted and replaced with an alternate function to transmit application output such as closing a window to the client device, application API DLLs may be intercepted or hooked to modify or redirect input or output in Momchilov, ¶0120, ¶0125).
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.



With respect to claim 24, Sankararaman discloses virtual desktop environment directs output through remote display protocols (¶0031).  Sankararaman and Nancke-Krogh do(es) not explicitly disclose the following.  Momchilov, in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server (¶0013) discloses: the method of claim 23, wherein transferring the first instance of the first application from the general desktop environment to the background desktop environment further comprises: hooking into input and output interfaces associated with the first instance of the first application such that output of the first instance of the first application is redirected to the client device and input from the client device is transmitted to the first instance of the first application (i.e., closing a window calls an API which can be intercepted and replaced with an alternate function to transmit application output such as closing a window to the client device, application API DLLs may be intercepted or hooked to modify or redirect input or output in Momchilov, ¶0120, ¶0125).
Based on Sankararaman in view of Nancke-Krogh, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to intercept remote input in order to normalize at least gesture based input from a remote device to a hosted application on the server.

(2) Response to Argument

Arguments for Claims 1, 10 and 15

With respect to claim 1, the applicants allege, "As such, Sankararaman does not disclose the 'local' or 'remote mode[s} as recited in the claims because the modes do not execute on the same 'peer device.' Instead, Sankararaman teaches different instances of an application hosted on different computing devices." (page 15) with respect to the claimed limitation(s), "an application hosted on the peer device ... executable in one of a local mode and a remote mode".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose a local and remote modes of execution of an application on a single device.  The examiner concludes that the cited prior art discloses the same instance of an application being hosted in corresponding local and remote modes
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention).
As best understood by the examiner, the applicants claimed limitation pertain to transferring an application from one desktop environment to another.  The claims do not explicitly recite that the execution must be on the same peer device as hosted.  As described above, Sankararaman, fig. 2 and 0048, discloses an application running in the local physical desktop environment (i.e., hosted on the peer device, executable in a local mode).  Section 0031 and 0065 disclose the application running in a virtual (i.e., remote mode) desktop environment, the I/O is redirected via remote display protocols (i.e., execute application in another desktop, redirect output from application). Section 0060-0061 and fig. 2, 
In conclusion, the applicants argue(s) that the cited prior art does not disclose n local and remote modes of execution of an application on a single device.  The examiner traverses because the cited prior art discloses the same instance of an application being hosted in corresponding local and remote modes.

The applicants allege, "[T]he clear error here is that the Sankararaman teaches two desktop environments located on separate and distinct devices (e.g., a computer and a data center), while the claims recite a single device (the 'peer device') with two modes of operation executable to provide different desktop environments on that device" (page 15) with respect to the claimed limitation(s), "an application hosted on the peer device, the application being executable in one of a local mode and a remote mode ... and the remote mode configured to execute the application in another desktop and redirect output from the application to the client device and enable the application to receive input from the client device".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose segregated desktop environments.  The examiner concludes that the cited prior art clearly discloses the segregated desktop environments because the claims fail to explicitly recite the environments being within a single device

As best understood by the examiner, the applicants claimed limitation pertain to execution of an application on segregated desktop environments corresponding to a local and remote mode.  The claims do not explicitly recite that the desktop environments are within a single device.  Sankararaman, fig. 2 and 0048, discloses an application running in the local physical desktop environment (i.e., hosted on the peer device, executable in a local mode).  Section 0031 and 0065 disclose the application running in a virtual (i.e., remote mode) desktop environment, the I/O is redirected via remote display protocols (i.e., execute application in another desktop, redirect output from application).  Furthermore, Nancke-Krogh, section 0055, discloses a remote user selecting to use an application (i.e., remote mode) hosted by a local device (i.e., hosted on the peer device).  Clearly, the cited prior art of record discloses the segregated desktop environments and the corresponding local and remote modes.
In conclusion, the applicants argue(s) that the cited prior art does not disclose segregated desktop environments.  The examiner traverses because the cited prior art clearly discloses the segregated desktop environments because the claims fail to explicitly recite the environments being within a single device.

The applicants allege, "Sankararaman describes transfer of an application from one computing device to another (e.g., from the 'physical desktop environment 15' to the 'data center 20')" (page 19) with respect to the claimed limitation(s), "transfer of execution of the application within the general desktop environment of the peer device to another desktop environment of the peer device in response to the request".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose transferring between desktops of the peer device.  The examiner 
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention).
As described above, Sankararaman clearly discloses transfer of the application between desktop environments that are seamlessly experienced as one device.  Furthermore, the claims do not explicitly disclose that the hosting/execution is limited to only a single device.  The application is clearly hosted by the physical device and more broadly the computational system that encompasses both the physical and virtual (cloud) infrastructure utilized to host the application.
In conclusion, the applicants argue(s) that the cited prior art does not disclose transferring between desktops of the peer device.  The examiner traverses because the cited prior art clearly suggests that physical and virtual desktop environments are environments "of the peer device" and that the application is transferred between them.

Similar reasoning applies to claims 10 and 15.

Arguments for claims 6, 16, and 23

With respect to claim 6, the applicants allege, "no portion of this description-nor any other portion of Momchilov-teaches 'executing the application in the another desktop environment' of the peer device, particularly as compared to the 'general desktop environment'" (page 20) with respect to the claimed limitation(s), "wherein redirecting input and output of the application to the client device instead of the peer device comprises: executing the application in the another desktop environment".  
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)
Sankararaman clearly discloses the execution of the application in a virtual desktop environment (i.e., another desktop environment) in section 0031.  Momchilov, section 0079, further discloses that the redirection of the I/O from the application running on the computing device with native display (i.e., peer device) to an external remote display device (i.e., client device).  Further, Momchilov discloses in 0112 and fig. 8 that touch input from the device (i.e., client device) is intercepted, interpreted, and redirected for the application on the server or host (i.e., peer device).  Clearly, the virtual desktop environment and remote display protocols in Sankararaman can be combined or modified with the I/O redirection to a client device in Momchilov to suggest the claimed limitation(s).
In conclusion, the applicants argue(s) that the cited prior art does not disclose execution of the application in another desktop.  The examiner traverses because the cited prior art in combination clearly discloses a remote desktop environment and remote display protocols combined with redirection of the I/O to a remote external device.

Similar reasoning applies for claims 16 and 23.

Arguments for Claims 9

Claim 9 depends from claim 1 and similar reasoning applies.

Arguments for claims 2, 4-5, 7-9, 11, 13, 18, 19, 21, and 24

	The pertinent claims depend from claims 1, 10, and 15 and the same reasoning applies as provided above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Sherman Lin
2/27/2021

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.(1) Grounds of Rejection to be Reviewed on Appeal